Title: To Thomas Jefferson from Albert Gallatin, 30 July 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 30th July 1805
                  
                  I have the honor to enclose the resignation of George Foster collector of Sunbury in Georgia. Although I have no knowledge of James Holmes mentioned in his letter, permit me, considering the distance & difficulty of obtaining recommendations and the danger to which the revenue would in the mean while be exposed, to submit the propriety of appointing him Successor. The appointment might be considered as temporary, as time & opportunity of making proper enquiries will be afforded, and the permanent appointment cannot take place till after the next meeting of the Senate.
                  I have the honor to be with the highest respect Sir Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               